UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund March 31, 2015 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills101.3% of Purchase (%) Amount ($) Value ($) 4/2/15 0.02 86,000,000 85,999,945 4/9/15 0.01 110,000,000 109,999,751 4/16/15 0.05 54,000,000 53,998,958 4/23/15 0.01 147,000,000 146,999,181 4/30/15 0.01 4,000,000 3,999,968 5/14/15 0.02 125,000,000 124,996,641 5/21/15 0.01 8,000,000 7,999,889 6/4/15 0.02 50,000,000 49,998,222 6/11/15 0.09 56,000,000 55,990,612 6/25/15 0.15 20,000,000 19,992,917 7/2/15 0.04 89,000,000 88,991,001 Total U.S. Treasury Bills (cost $748,967,085) U.S. Treasury Notes10.7% 4/30/15 0.03 15,000,000 15,001,103 4/30/15 0.05 10,000,000 10,019,652 6/15/15 0.04 32,000,000 32,021,720 6/30/15 0.05 22,000,000 22,017,832 Total U.S. Treasury Notes (cost $79,060,307) Total Investments (cost $828,027,392) % Liabilities, Less Cash and Receivables %) ) Net Assets % At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 828,027,392 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund March 31, 2015 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills26.9% of Purchase (%) Amount ($) Value ($) 6/11/15 0.01 250,000,000 249,995,069 1/7/16 0.21 10,000,000 9,983,413 2/4/16 0.17 75,000,000 74,890,563 Total U.S. Treasury Bills (cost $334,869,045) U.S. Treasury Notes7.6% 4/30/15 (cost $95,007,981) 0.02 95,000,000 Repurchase Agreements65.5% ABN AMRO Bank N. V. dated 3/31/15, due 4/1/15 in the amount of $214,000,594 (fully collateralized by $21,279,608 U.S. Treasury Bonds, 4.25%-7.88%, due 2/15/21-5/15/39, value $29,006,064, $30,403,864 U.S. Treasury Inflation Protected Securities, 0.13%-1.13%, due 4/15/18-1/15/21, value $34,333,625 and $153,366,885 U.S. Treasury Notes, 0.25%-2.75%, due 7/15/15-2/15/24, value $154,940,313) 0.10 214,000,000 214,000,000 Bank of Nova Scotia dated 3/31/15, due 4/1/15 in the amount of $200,000,667 (fully collateralized by $14,500 U.S. Treasury Bills, due 9/17/15-1/7/16, value $14,491, $30,082,720 U.S. Treasury Bonds, 2.75%-9.88%, due 11/15/15-11/15/44, value $33,134,639, $41,930,380 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 4/15/17-2/15/45, value $51,571,049 and $115,103,400 U.S. Treasury Notes, 0.25%-4.63%, due 5/15/15-11/15/24, value $119,279,822) 0.12 200,000,000 200,000,000 BNP Paribas dated 3/31/15, due 4/1/15 in the amount of $100,000,278 (fully collateralized by $11,200,000 U.S. Treasury Bonds, 6.50%, due 11/15/26, value $16,618,559, $703,800 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/18, value $725,193, $79,254,000 U.S. Treasury Notes, 0.50%-3.38%, due 8/31/16-1/31/21, value $84,010,193 and $919,065 U.S. Treasury Strips, due 11/15/17-11/15/36, value $646,068) 0.10 100,000,000 100,000,000 Citibank, NA dated 3/31/15, due 4/1/15 in the amount of $100,000,333 (fully collateralized by $2,708,800 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $3,790,195 and $96,772,300 U.S. Treasury Notes, 0.88%-2%, due 11/30/16-7/31/20, value $98,209,829) 0.12 100,000,000 100,000,000 Merrill Lynch & Co. Inc. dated 3/31/15, due 4/1/15 in the amount of $100,000,333 (fully collateralized by $67,664,803 U.S. Treasury Notes, 3.63%, due 8/15/19, value $74,581,437 and $34,022,712 U.S. Treasury Strips, due 5/15/25, value $27,418,563) 0.12 100,000,000 100,000,000 Morgan Stanley dated 3/31/15, due 4/1/15 in the amount of $100,000,278 (fully collateralized by $96,000,000 U.S. Treasury Notes, 1.25%-2.63%, due 8/31/15-11/15/20, value $102,000,066) 0.10 100,000,000 100,000,000 Total Repurchase Agreements (cost $814,000,000) Total Investments (cost $1,243,877,026) % Cash and Receivables (Net) .0 % Net Assets % At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,243,877,026 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund March 31, 2015 (Unaudited) Negotiable Bank Certificates of Deposit18.0% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 6/26/15 50,000,000 50,000,000 Mizuho Bank Ltd/NY (Yankee) 0.24%, 5/6/15 100,000,000 100,000,000 Norinchukin Bank/NY (Yankee) 0.24%, 6/9/15 - 6/16/15 100,000,000 100,000,000 Standard Chartered Bank (Yankee) 0.22%, 6/2/15 50,000,000 a 50,000,000 Toronto Dominion Bank NY (Yankee) 0.25%, 4/7/15 50,000,000 b 50,000,000 Toronto Dominion Bank NY (Yankee) 0.31%, 10/26/15 25,000,000 25,000,000 Wells Fargo Bank, NA 0.31%, 4/1/15 50,000,000 b 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $425,000,000) Commercial Paper37.9% Bank of Nova Scotia 0.32%, 4/1/15 - 6/24/15 100,000,000 a,b 100,000,000 BNP Paribas Finance Inc. 0.23%, 4/2/15 - 4/21/15 125,000,000 124,990,097 Coca Cola Company 0.22%, 7/15/15 10,000,000 a 9,993,583 Commonwealth Bank of Australia 0.28%, 5/20/15 95,000,000 a,b 95,000,000 DBS Bank Ltd./Singapore 0.24%, 7/6/15 50,000,000 a 49,968,000 Erste Abwicklungsanstalt 0.26% - 0.27%, 7/16/15 - 8/3/15 100,000,000 a 99,915,222 Mitsubishi UFJ Trust and Banking Corp. 0.25%, 6/10/15 50,000,000 a 49,975,695 National Australia Funding (DEL) Inc. 0.27%, 5/26/15 100,000,000 a,b 100,000,000 Sumitomo Mitsui Banking Corp. 0.25%, 6/5/15 75,000,000 a 74,966,823 Toyota Motor Credit Corp. 0.28%, 8/19/15 88,000,000 87,904,178 Westpac Banking Corp. 0.26%, 4/2/15 100,000,000 a,b 100,000,000 Total Commercial Paper (cost $892,713,598) Asset-Backed Commercial Paper8.5% Alpine Securitization Corp. 0.23%, 5/28/15 50,000,000 a 49,981,792 Bedford Row Funding 0.26%, 7/6/15 50,000,000 a 49,965,333 Collateralized Commercial Paper II Co., LLC 0.36%, 9/2/15 100,000,000 a 99,846,000 Total Asset-Backed Commercial Paper (cost $199,793,125) Time Deposits12.6% Lloyds Bank (London) 0.06%, 4/1/15 46,000,000 46,000,000 Nordea Bank Finland (Grand Cayman) 0.03%, 4/1/15 150,000,000 150,000,000 Swedbank (Grand Cayman) 0.03%, 4/1/15 100,000,000 100,000,000 Total Time Deposits (cost $296,000,000) Repurchase Agreements24.6% Federal Reserve Bank of New York, 0.05%, dated 3/31/15, due 4/1/15 in the amount of $ 530,000,736 (fully collateralized by $384,943,800 U.S. Treasury Bonds, 4.38%, due 5/15/41, value $ 530,000,811) 530,000,000 530,000,000 SG Americas Securities, LLC 0.26%, dated 10/3/14, due 4/6/15 in the amount of $50,000,361 (fully collateralized by Various Common Stocks, value $55,000,044) 50,000,000 c 50,000,000 Total Repurchase Agreements (cost $580,000,000) Total Investments (cost $2,393,506,723) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2015, these securities amounted to $929,612,448 or 39.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c Illiquid security; investment has a put feature and a variable or floating rate. The interest rate shown is the current rate as of March 31, 2015 and changes periodically. The maturity date reflects early termination date and the amount due represents the receivable of the fund as of the next interest payment date. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 2,393,506,723 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
